Case: 21-50551     Document: 00516105258         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 23, 2021
                                  No. 21-50551
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Inocencio Gamboa-Rivera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-589-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Inocencio Gamboa-Rivera appeals his sentence of 27 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for entry after deportation in
   violation of 8 U.S.C. § 1326. He contends that the enhancement of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50551      Document: 00516105258           Page: 2   Date Filed: 11/23/2021




                                     No. 21-50551


   sentence under § 1326(b)(2) based on his prior conviction for an aggravated
   felony increased the statutory maximum terms of imprisonment and
   supervised release. He maintains that the enhancement is unconstitutional
   because his prior conviction is treated as a sentencing factor rather than an
   element of the offense that must be alleged in the indictment and found by a
   jury beyond a reasonable doubt. Gamboa-Rivera concedes that the issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   seeks to preserve the issue for further review. The Government moves for
   summary affirmance, asserting that this issue is foreclosed.
          The parties are correct that Gamboa-Rivera’s assertion is foreclosed
   by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th
   Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir.
   2007). Accordingly, the Government’s motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969); its alternative motion for an extension of time to file an appellate
   brief is DENIED; and the judgment of the district court is AFFIRMED.




                                          2